TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00091-CR



                               Fredrick Merril Jessop, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
      NO. 1016, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Fredrick Merril Jessop was convicted by a jury of the offense of

conducting a ceremony prohibited by law. See Tex. Fam. Code Ann. § 2.202(d) (West Supp. 2012).

Punishment was assessed at confinement for ten years in the Institutional Division of the Texas

Department of Criminal Justice. See id.; Tex. Penal Code Ann. §12.34 (West 2011). Jessop filed

a notice of appeal from this judgment on February 9, 2012.

               The clerk’s record and reporter’s record were due for filing in this Court by

March 7, 2012. Neither was filed. On May 14, 2012, the district clerk’s office advised the Clerk

of this Court by letter that appellant had not made arrangements for payment of the record with the

clerk’s office. See Tex. R. App. P. 35.3(a). By letter dated June 26, 2012, this Court notified Jessop

that he had neither paid, nor made arrangements to pay, for the clerk’s record and that his failure to

do so meant the clerk’s record would not be timely filed. We informed Jessop that his appeal may
be dismissed for want of prosecution if he did not make arrangements for payment of the record and

submit a status report regarding this appeal on or before July 6, 2012. On July 5, 2012, we received

a letter by fax from Jessop’s counsel indicating that he had informed his client of his obligation to

obtain funds for the record and that he had been advised that his client was “diligently arranging the

funds.” Counsel requested until September 30, 2012 to respond to this Court’s notice and make

arrangements for the record.

               On October 23, 2012, this Court sent a second letter notifying Jessop that the record

on appeal was overdue. We informed Jessop that his appeal may be dismissed for want of

prosecution if he did not make arrangements for payment of the record and submit a status report

regarding this appeal on or before November 2, 2012. To date, no status report has been filed, the

record has not been filed, and no arrangements for payment of the record have been made.

               We dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Dismissed for Want of Prosecution

Filed: December 21, 2012

Do Not Publish




                                                  2